UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA :
ORDER
Vv.
13 CR 507-02 (VB)
BEHZAD POURGHANNAD,
Defendant.
X

 

On April 1, 2020, defendant Behzad Pourghannad filed a motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. #27). Specifically, defendant is seeking
a reduction of his sentence to “time served,” and his immediate transfer to the custody of U.S.
Immigration and Customs Enforcement.

By April 10, 2020, the government is directed to file a response to defendant’s motion.
Dated: April 3, 2020

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
